          Case 2:21-cv-00390-NR Document 16 Filed 06/30/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 Curtiss-Wright Electro-Mechanical
 Corporation,

                        Plaintiff

                       vs
                                                No. 2:21-cv-390-NR
 Westinghouse Electric Company, LLC,

                        Defendant




                                NOTICE OF APPEARANCE

TO:    CLERK, UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

       Kindly enter the appearance of Eric G. Soller, of Pietragallo Gordon Alfano Bosick &

Raspanti, LLP, as counsel for Defendant, Westinghouse Electric Company, LLC, in the above-

captioned matter.

A JURY TRIAL IS DEMANDED.

Dated: June 30, 2021                       Respectfully submitted,
                                           PIETRAGALLO GORDON ALFANO BOSICK
                                           & RASPANTI, LLP

                                           By: s/ Eric G. Soller
                                              Eric G. Soller, Esquire
                                              The Thirty-Eighth Floor
                                              One Oxford Center
                                              Pittsburgh, PA 15219
                                              (412) 263-2000
                                              Attorney for Defendant
